Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Drawings
The drawings filed on December 15, 2020 are acceptable for examination purposes.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 15, 2020  was filed before First Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-8, 15, 17-18, 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2020/0218614 A1 issued to Pranava Adduri et al. (Adduri”)  and U.S. 2019/0245746 issued to Debora A. Lowry et al. (“Lowry”).
As per claim 1, Adduri teaches An apparatus comprising: 
at least one processing device comprising a processor coupled to a memory (Adduri: Figure 6 as processor and memory); 
 the at least one processing device being configured to perform steps of: 
storing, in the filesystem, at least one network share metadata file comprising metadata characterizing the identified one or more network shares of the filesystem (Adduri: [0018], as metadata associated based on a data structure that stores the file attributes, In various embodiments the metadata describes characteristics of files included in each file set snapshot generated); 
and generating a snapshot of the filesystem, wherein the snapshot comprises the at least one network share metadata file (Adduri: [0016], as snapshot generation module, capture snapshots of filesystems, “filesystem snapshot”, and Adduri {0018], as the snapshot generation module generates metadata associated with the fileset snapshots);
wherein the generated snapshot is utilizable for performing a recovery of the filesystem and the identified one or more network shares using at least a portion of the metadata from the at least one network share metadata file (Adduri: [0016], as A filesystem snapshot can be used to restore a particular filesystem at a particular point in time, Adduri: [0018], as metadata associated based on a data structure that stores the file attributes).
	Adduri does not explicitly teach identifying one or more network shares of a filesystem. Lowry does teach this limitation at (Lowry: [0010], network shares implemented through attached storage  and filesystem type (e.g. NFS)).
 It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Adduri system of managing backup systems and recovery by utilizing Lowry’s identification of network shares of a filesystem to provide for filesystem recovery. One would have been motivated to make this modification because Adduri describes generating a snapshot of a filesystem and metadata in order to restore a filesystems to manage recovery of filesystems. As such, providing the network shares of the filesystem with the Adduri’s generating of snapshots of the filesystem provides backup data of machines that record filesystem behavior  (see Adduri:[0006]).

As per claim 3, same as claim arguments above and Adduri teaches:
The apparatus of claim 1 wherein the metadata characterizing a given one of the identified one or more network shares of the filesystem comprises layout information for a folder structure of the filesystem utilized by the given network share (Adduri: [0018], as metadata associated based on a data structure that stores the file attributes, In various embodiments the metadata describes characteristics of files included in each file set snapshot generated).
As per claim 4, same as claim arguments above and Adduri teaches:
The apparatus of claim 3 wherein the layout information for the folder structure of the filesystem utilized by the given network share comprise a nested folder structure of the given network share  (Adurri: [0006], as metadata describes the characteristics of the files in the filesystem. The metadata is based on a data structure that stores the file attributes such as a file path and hierarchy, a file ownership, an access mode (e.g., read, write, execute permissions), a file type (i.e., a content type), operations performed towards the file and associated timestamps, a machine identifier (ID), a file ID, a file size, and the like.).
As per claim 5, same as claim arguments above and Adduri teaches:
The apparatus of claim 1 wherein the metadata characterizing a given one of the identified one or more network shares of the filesystem comprises access information for the given network share (Adurri: [0006], as metadata describes the characteristics of the files in the filesystem. The metadata is based on a data structure that stores the file attributes such as a file path and hierarchy, a file ownership, an access mode (e.g., read, write, execute permissions), a file type (i.e., a content type), operations performed towards the file and associated timestamps, a machine identifier (ID), a file ID, a file size, and the like. The metadata includes information about file operations that took place during a time interval. 
As per claim 6, same as claim arguments above and Adduri teaches:
The apparatus of claim 1 wherein the metadata characterizing a given one of the identified one or more network shares of the filesystem comprises security information for the given network share (Adurri: [0006], as metadata describes the characteristics of the files in the filesystem. The metadata is based on a data structure that stores the file attributes such as a file path and hierarchy, a file ownership, an access mode (e.g., read, write, execute permissions), a file type (i.e., a content type), operations performed towards the file and associated timestamps, a machine identifier (ID), a file ID, a file size, and the like.).
As per claim 7, same as claim arguments above and Adduri teaches:
The apparatus of claim 1 wherein the at least one processing device is further configured to perform the step of utilizing the generated snapshot to recover the filesystem and the identified one or more network shares using at least a portion of the metadata from the at least one network share metadata file (Adduri: [0016], as A filesystem snapshot can be used to restore a particular filesystem at a particular point in time, Adduri: [0018], as metadata associated based on a data structure that stores the file attributes).
As per claim 8,  same as claim arguments above and Adduri teaches:
The apparatus of claim 1 wherein the at least one processing device is further configured to perform the steps of: receiving an instruction to recover the filesystem, the instruction comprising one or more recovery parameters and determining whether to restore the identified one or more network shares based at least in part on the one or more recovery parameters in the received instruction  (Adduri: [0016], as A filesystem snapshot can be used to restore a particular filesystem at a particular point in time, Adduri: [0018], as metadata associated based on a data structure that stores the file attributes).

Claims 15, 17 are rejected based on the same rationale as claims 1 and 7 above. 
As per claim 18, Adurri teaches A method comprising:
 storing, in the filesystem, at least one network share metadata file comprising metadata characterizing the identified one or more network shares of the filesystem (Adduri: [0018], as metadata associated based on a data structure that stores the file attributes, In various embodiments the metadata describes characteristics of files included in each file set snapshot generated); and
generating a snapshot of the filesystem, the generated snapshot comprising the at least one network share metadata file (Adduri: [0016], as snapshot generation module, capture snapshots of filesystems, “filesystem snapshot”, and Adduri {0018], as the snapshot generation module generates metadata associated with the fileset snapshots);
wherein the generated snapshot is utilizable for performing a recovery of the filesystem and the identified one or more network shares using at least a portion of the metadata from the at least one network share metadata file (Adduri: [0016], as A filesystem snapshot can be used to restore a particular filesystem at a particular point in time, Adduri: [0018], as metadata associated based on a data structure that stores the file attributes); and
wherein the method is performed by at least one processing device comprising a processor coupled to a memory (Adduri: Figure 6 as processor and memory).
 	Adduri does not explicitly teach identifying one or more network shares of a filesystem. Lowry does teach this limitation at (Lowry: [0010], network shares implemented through attached storage  and filesystem type (e.g. NFS)).  It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Adduri system of managing backup systems and recovery by utilizing Lowry’s identification of network shares of a filesystem to provide for filesystem recovery. One would have been motivated to make this modification because Adduri describes generating a snapshot of a filesystem and metadata in order to restore a filesystems to manage recovery of filesystems. As such, providing the network shares of the filesystem with the Adduri’s generating of snapshots of the filesystem provides  backup data of machines that record filesystem behavior  (see Adduri:[0006]).

As per claim 20, same as claim arguments above and Adduri teaches The method of claim 18 further comprising utilizing the generated snapshot to
 recover the filesystem and the identified one or more network shares using at least a portion of the metadata from the at least one network share metadata file (Adduri: [0016], as A filesystem snapshot can be used to restore a particular filesystem at a particular point in time, Adduri: [0018], as metadata associated based on a data structure that stores the file attributes).

Claim(s) 2, 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adduri and Lowry and further in view of U.S. 2019/0236295 issued to Robert L. Fair et al. (“Fair”).

As per claim 2, same as claim arguments above and  Adduri and Lowry do not explicitly teach wherein the filesystem comprises a network filesystem (NFS) filesystem and the identified one or more network shares comprise one or more NFS exports. Fair does teach this limitation at (Fair: Figure 2, as reference 402 (NFS Exports) and Fair: [0039], as NFS Exports module). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Adduri and Lowry system of managing backup systems and recovery by utilizing NFS exports of Fair to provide for filesystem recovery. One would have been motivated to make this modification because Adduri describes generating a snapshot of a filesystem and metadata in order to restore a filesystems to manage recovery of filesystems and as such, providing the network shares which comprise NFS exports with the Adduri’s generating of snapshots of the filesystem provides  backup data of machines that record filesystem behavior  (see Adduri:[0006]).
Claim 16 is rejected based on the same rationale as claim 2 above.
As per claim 19, same as claim arguments above and  Adduri and Lowry do not explicitly teach wherein the filesystem comprises a network filesystem (NFS) filesystem and the identified one or more network shares comprise one or more NFS exports. Fair does teach this limitation at (Fair: Figure 2, as reference 402 (NFS Exports) and Fair: [0039], as NFS Exports module). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Adduri and Lowry system of managing backup systems and recovery by utilizing NFS exports of Fair to provide for filesystem recovery. One would have been motivated to make this modification because Adduri describes generating a snapshot of a filesystem and metadata in order to restore a filesystems to manage recovery of filesystems as such, providing the network shares which comprise NFS exports with the Adduri’s generating of snapshots of the filesystem provides  backup data of machines that record filesystem behavior  (see Adduri:[0006]).


Allowable Subject Matter
Claims 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN F RAYYAN whose telephone number is (571)272-1675. The examiner can normally be reached Monday 8am-4:00pm,T,TH 8-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.F.R/Examiner, Art Unit 2167                                                                                                                                                                                                        July 14, 2022

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167